[LETTERHEAD OF KEEFE, BRUYETTE & WOODS, INC.] May 13, 2011 Via Facsimile and Edgar (202) 772-9216 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Poage Bankshares, Inc. Registration Statement on Form S-1 (Registration No. 333-172192) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, we hereby join Poage Bankshares, Inc. in requesting that the effective date of the above-referenced Registration Statement, as amended, be accelerated so that it will become effective at 3:00 p.m. on May 16, 2011, or as soon thereafter as may be practicable. Very Truly Yours, Keefe, Bruyette & Woods, Inc. /s/ Alan D. Jean Name: Alan D. Jean Title: Vice President
